Citation Nr: 0931029	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Propriety of the reduction in evaluation of the left knee 
instability from 20 percent to 10 percent, effective December 
1, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which reduced the evaluation for a left knee disability 
from 20 to 0 percent disabling, effective December 1, 2006.  


FINDINGS OF FACT

1.  A September 2006 rating decision reduced the rating for 
the Veteran's service-connected left knee disability from 20 
to 0 percent, effective December 1, 2006.

2.  At the time of the September 2006 rating decision, the 20 
percent rating for the Veteran's left knee instability had 
been in effect for more than five years.

3.  The evidence reflects no improvement in the Veteran's 
left knee instability under the ordinary conditions of life.


CONCLUSION OF LAW

1.  The criteria for restoration of a 20 percent evaluation 
for left knee instability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores the 20 percent rating 
for the Veteran's left knee instability, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) governing rating reductions are required to 
be followed by VA before it issues any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal of the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, a final rating action 
will be taken and rating will be reduced to the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

The RO proposed to reduce the rating in a March 2006 rating 
decision, which was sent to him in April 2006.  The RO 
informed him that it was proposing to reduce his disability 
evaluation for internal derangement of the left knee from 20 
to 0 percent, which would result in a reduction of combined 
rating from 60 to 50 percent.  He was also advised of the 
evidence considered in rendering this decision, as well as 
his appellate rights, and of his right to a pre-adjudication 
hearing.  Therefore, the Veteran was duly afforded more than 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level prior to the 
final December 2006 reduction.  The Board thus finds that the 
procedural safeguards of 38 C.F.R. § 3.105(e) were met.

The 20 percent evaluation for internal derangement of the 
left knee was effective from June 18, 2000.  Since the 
reduction to 0 percent was effective December 1, 2006, the 
rating was in effect for more than five years.  In certain 
rating reduction cases, VA benefits recipients are to be 
afforded greater protections set forth in 38 C.F.R. § 3.344.  
Under 38 C.F.R. § 3.344, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286- 87 (1992).  
However as discussed below, there has not been sustained 
improvement in the Veteran's left knee disability.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The Veteran's left knee disability was rated under Diagnostic 
Code 5257 for subluxation or lateral instability.  DC 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

The July 2001 rating decision granted a 20 percent rating on 
the based on the findings of the October 2000 VA examiner who 
reported in the VA examination that the Veteran had moderate 
anterior-posterior instability of the left knee.  

At the October 2005 VA examination, the Veteran reported pain 
and stiffness of the knee but no swelling, heat or redness.  
The examiner found no instability, falling, weakness, or 
locking.  The Veteran reported no flare-ups or need for 
treatment.  There were no episodes of dislocation or 
recurrent subluxation and no constitutional symptoms for 
inflammatory arthritis.  He reported an occasional feeling 
that his knee might buckle.  Physical examination revealed 
that the Veteran's gait was normal.  Inspection of the left 
knee found it to be within normal limits.  There was no 
swelling, warmth, or tenderness to palpation.  There was 
crepitus on movement.  Stability in the medial and lateral 
collateral ligaments was noted to be normal.  McMurray 
testing was negative.  Repetitive motion testing revealed no 
significant change in range of motion.  X-rays of the left 
knee revealed minimal degenerative changes and probable joint 
effusion.  A diagnosis of internal derangement of the left 
knee with post traumatic arthritis was rendered.  

In his May 2006 notice of disagreement, the Veteran reported 
that used orthotics in his footwear to reduce the pain and 
stress to his knees.  He also reported pain, swelling and 
stiffness in his left knee after prolonged use.  At his 
November 2007 Informal DRO Conference, he reported 
instability and pain in his left knee and reported that his 
left knee disability caused difficulties in his work. 

At a December 2007 VA examination, the Veteran reported 
instability of the left knee, although the examiner did not 
note any objective evidence of instability of the knee or 
crepitus.  

The initial grant of 20 percent had been based on findings of 
left knee instability Subsequent evaluations have yielded 
findings of crepitus and subjective reports of instability.  
Resolving all reasonable doubt in the Veteran's favor, and 
given that the reduction was based on the findings of a 
single examination, without evidence of sustained material 
improvement under the ordinary conditions of life, the Board 
finds that restoration of the 20 percent rating is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent evaluation for right knee 
instability is restored, effective December 1, 2006.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


